Citation Nr: 1514794	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim for service connection for left foot pes planus.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for duodenal ulcer.

3.  Whether new and material evidence has been received to reopen the claim for service connection for varicose veins.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to a disability rating in excess of 10 percent for severed tendons of the left hand with scar.  

7.  Entitlement to a disability rating in excess of 10 percent for traumatic brain injury prior to September 16, 2013, and in excess of 40 percent from that date.

8.  Entitlement to a compensable rating for left ring finger limitation of motion.  

9.  Entitlement to a compensable rating for left little finger limitation of motion. 

10.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


IN TRODUCTION

The Veteran served on active duty from August 1964 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2014, the Veteran's representative cancelled a Board hearing which had previously been scheduled.  

The issues of entitlement to service connection for depression, higher ratings for left hand and finger injuries and traumatic brain injury, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The RO denied service connection for left foot pes planus, duodenal ulcer, and varicose veins in November 1978, and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the decision.

2.  Since the final November 1978 decision denying service connection for left foot pes planus, duodenal ulcer, and varicose veins, evidence relating to any unestablished fact necessary to substantiate any of the claims and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claims has not been received.  

3.  The Veteran's current back disorder, to include lumbar and cervical spine arthritis, was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The November 1978 RO decisions denying service connection for left foot pes planus, duodenal ulcer, and varicose veins are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria to reopen the claims for service connection for left foot pes planus, duodenal ulcer, and varicose veins based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in October 2008.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary for the back disorder claim as a relevant in-service disease, injury, or event is not established.  VA examinations are not necessary for the pes planus, duodenal ulcer, and/or varicose veins claims as they have not been reopened.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Applications to reopen

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Left foot pes planus

The RO denied service connection for left foot pes planus in November 1978, noting that mild pes planus was noted on the Veteran's March 1968 service reenlistment examination, and that the Veteran did not complain of or receive treatment for feet complications in service.  An October 1978 VA examination showed second degree pes planus with minimal eversion and no subluxation on forced adduction or abduction.  The Veteran was advised of that decision and of his right to appeal it at the time, and he did not appeal it or submit new and material evidence within 1 year from that date.  Accordingly, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

On VA examination in January 2009, the Veteran complained of left plantar forefoot pain but indicated that his flat foot deformity was asymptomatic.  On examination of his left foot, there was no evidence of painful motion, swelling, instability, or weakness.  There was tenderness over the 1st/5th metatarsal head, and abnormal weight bearing and callosities.  The forefoot and midfoot were not malaligned, and there was no pronation.  An arch was present on weightbearing and non-weightbearing.  There was no pain on manipulation.  There was a 5 degree left heel valgus that was correctible by manipulation.  The weightbearing line was over the great toe, and there was no muscle atrophy.   The Veteran's gait was normal.  Foot X-rays were stable when compared with August 2008, and the longitudinal arch of the foot was maintained.  There were no gross abnormalities.  The diagnoses were left congenital mild flat foot deformity which was asymptomatic and not aggravated by service; left metatarsalgia, and left 1st/5th metatarsal callous.  The examiner opined that the Veteran's pes planus was not permanently aggravated by service.  He noted that the Veteran has a very mild left foot pes planus which is currently asymptomatic, and that his reenlistment examination documented mild pes planus.  The lack of interval change over a 40 year period strongly suggested that this mild variation from normal was congenital and was a consequence of the Veteran's genetics rather than any injury that occurred in service.  

The Board finds that new and material evidence has not been received to reopen this claim.  The January 2009 VA examination report is not new and material evidence as it does not raise a reasonable possibility of substantiating the claim.  It tends to indicate that the Veteran's current left foot pes planus is a congenital defect for which service connection may not be granted.  38 C.F.R. § 3.303(c).  Accordingly, the claim may not be reopened.  

The evidence still does not show that the Veteran's current left foot pes planus was incurred in or aggravated by service.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Duodenal ulcer

The RO denied service connection for duodenal ulcer in November 1978 as not shown.  The Veteran was notified of the decision and of his appellate rights by a letter dated in November 1978.  He did not appeal or submit additional evidence within one year of notice of the decision.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Prior to the denial, although the Veteran had reported in May 1978 that he had a duodenal ulcer in 1967, there had been no service treatment records showing duodenal ulcer.  A May 1978 VA treatment record showed ulcer disease by history only, an October 1978 gastrointestinal series did not find a duodenal ulcer, and the Veteran's digestive system was examined on VA examination in October 1978, and stomach ulcers were found only by history.  

Since the November 1978 rating decision, new and material evidence has not been received.  A December 1999 VA medical record reports a history of H. pylori and an October 2008 VA medical record shows peptic ulcer bleeding by history, along with normal abdominal findings and an assessment of dyspepsia/history of peptic ulcer disease with no evidence of active bleeding.  In December 2008, an upper gastrointestinal series was normal, with the duodenal bulb normal with no evidence of filling defects.  

The evidence submitted since the prior final rating decision does not tend to show that the Veteran now has a duodenal ulcer, or that it was manifest in service or to a degree of 10 percent within 1 year of separation or that it is related to service.  

The lay histories reported are not competent evidence of a current duodenal ulcer disorder, as medical training is required to supply a diagnosis of such.  See Jandreau v. Nicholson, 492 F.3d 1372.  No current diagnosis of duodenal ulcer has been submitted.  In light of the above, the claim may not be reopened, as new and material evidence has not been received.  

Varicose veins

The RO denied service connection for varicose veins in November 1978 as not shown.  The Veteran was notified of the decision and of his appellate rights by a letter dated in November 1978.  He did not appeal or submit additional evidence within one year of notice of the decision.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Prior to the denial, although the Veteran had reported varicose veins in May 1978, service treatment records did not show varicose veins.  Furthermore, the Veteran's peripheral vessels were normal on  VA examination in October 1978, and varicose veins were not diagnosed.  

Since the November 1978 rating decision, new and material evidence has not been received.  The evidence submitted since the prior final rating decision does not tend to show that the Veteran now has varicose veins, or that they were manifest in or are related to service.  A January 2008 VA medical record shows that the Veteran reported that he had no vascular problems.  An October 2008 VA problem list lists varicose veins as a problem, but it is not competent evidence of a current varicose veins disorder, as there is no indication that it was based on physical examination findings or diagnoses by a competent health care provider.  On VA examination in January 2009, the Veteran denied hemic and lymphatic symptoms.  The records received are not new and material evidence because they do not contain a current diagnosis of varicose veins or any indication that they are related to service.  Accordingly, the claim may not be reopened.  

Original claim for service connection for back disorder

Service treatment records are silent for reference to back problems and at the time of an October 1978 VA examination, no back problems were reported.  In the Veteran's September 2008 claim, he stated that back disability began in 1965 and that he had been treated for it from then to present.  VA treatment records report treatment for chronic low back and cervical spine problems, but only from 2007 onward.  On VA evaluation in January 2008, the Veteran reported a history of cervical spinal stenosis with a history of a traumatic event sometime in the 1960's, when he fell off a pier and hit the bottom with his head.  The pain had gotten worse over the past few years.  In December 2008, a VA health care provider reviewed X-rays and found that they showed age appropriate degenerative changes in the Veteran's lower lumbar spine.   

On VA examination in January 2009, the Veteran reported an initial injury to his neck in 1966 when pallets of meat fell on his low back.  Acute pain symptoms resolved, but there were episodic chronic courses with intermittent exacerbation of symptoms.  It was noted that lumbar spine X-rays from December 2008 showed minimal hypertrophic changes and L5-S1 disc space narrowing.  Cervical spine X-rays showed osteoarthritis changes and C6-C7 disc space narrowing.  Cervical and lumbar spondylosis was diagnosed.  

Based on the evidence, the Board concludes that service connection is not warranted for a back disorder.  The preponderance of the evidence indicates that the Veteran's current arthritis and disc disease of his spine were not manifest in service and that arthritis was not manifest to a degree of 10 percent within 1 year of separation.  No back problems were shown in service or for years post-service.  Moreover, the Veteran's current back disorders are not related to service by any competent evidence.  The first indication of a back disorder was many years after service.  While the Veteran now claims to have had an injury in service and continuity since service, this is belied by the absence of treatment records in service, his failure to claim service connection for a back disorder for many years after service, while on the other hand claiming other VA benefits much earlier after service, and the absence of a showing of a back disorder until many years after service.  


ORDER

The applications to reopen the claims for service connection for left foot pes planus, duodenal ulcer, and varicose veins are denied.

Service connection for a back disorder is denied.


REMAND

Concerning the claim for service connection for depression, a May 2007 VA medical record from a VA mental hygiene clinic states that the Veteran had had previous treatment at that facility 2 years prior, with good response to Remeron.  Those reports of treatment are not of record and should be obtained for consideration for this claim.  Any other available relevant records should be also obtained.  If any information contained in them warrants another VA psychiatric examination or a supplemental VA medical opinion, such must be obtained.   

The RO granted service connection for traumatic brain injury in February 2009 and assigned it a 10 percent rating.  The Veteran perfected an appeal of the decision denying a rating greater than 10 percent in May 2010, and in June 2014, the RO increased the disability rating from 10 percent to 40 percent effective from September 16, 2013.  Similarly, in February 2009, the RO increased the rating for the Veteran's severed tendons, left hand with residual scar, from noncompensable to 10 percent, and in May 2010, the Veteran perfected an appeal of that issue.  In June 2014, the RO denied a rating greater than 10 percent for this disability.  The RO has not issued a supplemental statement of the case on these matters, and it is required to do so, as the September 2008 claims remain open.  Accordingly, remand is required.  

The RO granted service connection and noncompensable ratings for left hand limitation of motion, ring finger, and for left hand, limitation of motion, little finger, in June 2014.  The Board finds that these disabilities should be considered in conjunction with the Veteran's appeal for a higher rating for his service-connected severed tendons, left hand, with residual scar.  

Moreover, the RO denied a TDIU in June 2014 following the Veteran's September 2013 request for one based on his service-connected head trauma and left hand injury.  The Board thus finds that this matter is also on appeal, as part of the Veteran's claim for increased compensation for his traumatic brain injury and left hand disabilities.  See Rice v. Shinseki, 22 Vet. App.447 (2009).  Accordingly, the remand orders below will address these matters.    

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional available relevant medical records of treatment which the Veteran received for psychiatric problems, including from the VA mental health clinic in 2005.  If those reports contain information which would warrant another VA psychiatric examination or medical opinion, such should be obtained.  

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought are not fully granted, issue the Veteran a supplemental statement of the case, including on the matters of increased compensation for traumatic brain injury; severed tendons, left hand with residual scar; left hand limitation of motion, ring finger; and left hand limitation of motion, little finger; as well as on entitlement to TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


